                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

    vs.                                                             Case No. 06cr1020
                                                                    Hon. Linda Reade
TERRY SAMUELS,
Defendant.


    DEFENDANT TERRY SAMUELS’S SUPPLEMENTAL MOTION FOR A
   REDUCED SENTENCE PURSUANT TO SECTION 404(b) OF THE FIRST
                         STEP ACT

       TERRY SAMUELS is serving mandatory, concurrent life sentences for distributing

20.24 grams and 19.35 grams of crack, respectively, within 1000 feet of a protected location.

Undersigned counsel has been unable to discern precisely how Mr. Samuels received a

statutory life sentence. His drug quantity did not require life, even under the old 100:1 crack

penalties or drug recidivist enhancements. Terry Samuels’s life sentence may be an error.

Fortunately, the Court need not reach the question of whether Mr. Samuels’s life sentence is

erroneous, because he is eligible for First Step Act relief.

       TERRY SAMUELS, by his attorney MIANGEL CODY, submit this Motion for a

Reduced Sentence Pursuant to Section 404(b) of the First Step Act. Mr. Samuels

respectfully requests the Court to reduce his life sentence to 180 months

imprisonment.

       Given the fistful amount of crack in his case, his earnest rehabilitative efforts and the

need to avoid unwarranted disparities, a reduced sentence of 180 months’ imprisonment is

“sufficient but not greater than necessary” to accomplish the penological goals of



     Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 1 of 15
punishment in this case. See 18 U.S.C. § 3553(a). In support of this motion for a reduced

sentence, we state as follows:


                         I.      FACTUAL BACKGROUND

       On May 26, 2006, Samuels was charged by two-count Indictment with distributing

20.24 grams of crack within 1000 feet of a protected location (Count I) and distributing

19.35 grams of crack within 1000 feet of a protected location (Count II). Samuels’s charged

conduct violated 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 860(a). The government filed a three-

strikes enhancement pursuant to 21 U.S.C. § 851. (Doc. No. 32: Amended 851 Notice). It

is important to note that Mr. Samuels was never charged or convicted of violating

21 U.S.C. § 841(b)(1)(A); therefore, he should not have been subject to a three-

strikes enhancement under Section 851. In other words, Mr. Samuels drug offenses in

each count (20.24 grams and 19.35 grams) were far less than 50 grams of crack needed to

trigger the pre-FSA enhanced three-strikes penalties. 1

       On June 19, 2007, a jury found Defendant Samuels guilty of Count I and Count II.

(Doc. No. 51: Verdict Form).

       At his November 14, 2007 sentencing, based on the arguments of government’s

counsel, the Court believed that it was required to impose a statutory life sentence. 2 (Doc.


1
         Because Mr. Samuels’s crack offenses exceeded 5 grams and occurred after a conviction for
a prior drug offense had become final, he was subject to a two-strikes enhancement that increased
his statutory penalties to a 10-year minimum and maximum life sentence.
2
        In its sentencing memorandum, the government argued: “Defendant’s prior state felony
convictions for possession of a controlled substance and delivery of a controlled substance are
qualifying predicates for a mandatory life sentence under 21 U.S.C. § 841(b)(1)(A).” Doc. No. 68 at
p. 3 (emphasis added). The government’s argument is particularly perplexing because it never


     Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 2 of 15
No. 72: Judgment). The Court sentenced Mr. Samuels to life on Count 1 of the Indictment

and life on Count 2, to run concurrent with the life sentence on Count 1. The Eighth

Circuit Court of Appeals affirmed Samuels’s conviction and sentence on October 9, 2008.

(Doc. No. 90: Appellate Decision).


                            II.    LEGAL STANDARDS

       A.      The Fair Sentencing Act of 2010

       Prior to the Fair Sentencing Act of 2010 (FSA), an offense such as Mr. Samuels’s

involving 5 to 49.9 grams of crack cocaine triggered a 5-year minimum sentence and a

statutory maximum of 40 years of imprisonment. Dorsey v. United States, 567 U.S. 260, 266

(2012). Prior to the FSA, an offender who trafficked 5 to 49.9 grams of crack after a

conviction for a prior drug offense had become final could be subject to a 10-year minimum

sentence and a statutory maximum of life imprisonment, if the government filed an recidivist

enhancement pursuant to § 851. Notably, even under the old pre-FSA 100:1 crack/powder

ratio, there was never a mandatory life penalty for crack offenses involving less than 50 grams.

       Section 2 of the FSA amended § 841(b)(1)(A)(iii) by striking “50 grams” and inserting

“280 grams” and amended § 841(b)(1)(B)(iii) by striking “5 grams” and inserting “28 grams”.

Public Law 111-220; 124 Stat. 2372, § 2. Accordingly, post-FSA, it takes 280 grams of crack

cocaine to trigger § 841(b)(1)(A)(iii)’s 10-year mandatory minimum and 28 grams to trigger §

841(b)(1)(B)(iii)’s 5-year mandatory minimum. Dorsey, 567 U.S. at 269. The Supreme Court



charged Mr. Samuels with violating 21 U.S.C. § 841(b)(1)(A). Undersigned counsel has been unable
to discern precisely how Mr. Samuel’s ended up with a mandatory, statutory life sentence. There
does not appear to be any statutory basis for his permanent banishment.




     Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 3 of 15
determined the FSA applied to any defendant who had not been sentenced as of the Act’s

effective date: August 3, 2010. Id. at 281. The FSA did not apply retroactively to defendants

sentenced prior to August 3, 2010. Id.

       B.       The First Step Act of 2018

       The First Step Act of 2018 legislatively authorized district courts to reduce pre-FSA

crack penalties retroactively for “covered offense[s]”. Specifically, § 404(a) of the First Step

Act defines a covered offense as “a violation of a Federal criminal statute, the statutory

penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010

(Public Law 111-220; 124 Stat. 2372), 3 that was committed before August 3, 2010.” Section

404(b) then states: “[a] court that imposed a sentence for a covered offense may, on motion

of the defendant, the Director of the Bureau of Prisons, the attorney for the Government, or

the court impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of

2010 (Public Law 111-220; 124 Stat. 2372) were in effect at the time the covered offense was

committed.” 4




3
       Section 3 of the FSA eliminated the mandatory sentence for simple possession of crack
cocaine in 21 U.S.C. § 844(a).
4
        There are only two limitations to the Court’s ability to impose a reduced sentence. First, the
defendant cannot receive a reduced sentence if the sentence was imposed or previously reduced in
accordance with the amendment made by sections 2 and 3 of the FSA. Second, if the Court has
already rejected a motion filed under § 404 of the Fair Sentencing Act “after a complete review of
the motion on the merits” the defendant cannot ask for a second bite at the apple. First Step Act §
404(c). Neither exception applies to Mr. Samuels case, as he has never received or been denied a
Section 404 reduction.




     Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 4 of 15
                               III.    DISCUSSION

       A.     Mr. Samuels is Eligible for a Reduced Sentence Pursuant to Section
              404(b) of the First Step Act.

       Samuels case involves a “covered offense” under the First Step Act because he is

imprisoned for a crack offense whose statutory penalties were modified by the FSA. Count

One of the Indictment alleged Mr. Samuels distributed 20.24 grams of crack within 1000

feet of a protected location; Samuels received a life sentence on Count I. Count II of the

Indictment alleged Mr. Samuels distributed 19.35 grams of crack within 1000 feet of a

protected location; Samuels received a concurrent life sentence on Count Two.

       During his 2007 sentencing, the government and Court believed Mr. Samuels

statutory range was life. However, Samuels’s correct statutory range was most probably 10

years to life on each count of the Indictment. Nonetheless, it is ultimately inconsequential

whether Samuels’s statutory range was mandatory life or 10 years to life back in 2007; his

statutory range today has certainly changed post-FSA.

       Today, Samuels would face absolutely no mandatory minimum on Count One of

the Indictment. Similarly, as to Count Two, Samuels would face no mandatory minimum.

Because both counts involved less than the current 28-grams threshold, today, Samuels

could not be subject to any mandatory minimum or recidivist §851 enhancement.

       Mr. Samuels continues to be subject to increased statutory maximum penalties,

however, because his offenses occurred within 1000 feet of a protected location. Under 21

U.S.C §860(a), Samuels would be “subject to [ ] twice the maximum punishment




     Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 5 of 15
authorized by section 841(b) of this title.” Today, Samuels’s statutory range for Counts

One and Two would be 0 to 60 years’, if he were standing before Your Honor.

       In this case, the charged drug quantities of 20.24 grams and 19.35 grams of crack

fall far short of the drug quantity thresholds for any 851 Enhancement. Accordingly, Mr.

Samuels is eligible for a sentence reduction pursuant to Section 404 of the First Step Act.

The next question is to what extent the Court should reduce Mr. Samuels’s sentence.

       B.      The Court is Free to Sentence Mr. Samuels Below the Current
               Guidelines Range.

       At his original sentencing, Mr. Samuels was found to be a career offender. Samuels’

two prior convictions that qualified for career offender purposes were: delivery of cannabis

(PSIR ¶ 50); and delivery of cocaine (PSIR ¶ 51).

       Today, Mr. Samuels continues to be categorized as a career offender. His total

offense level is 34 and his criminal history category is VI, resulting in a presently applicable

guideline range of 262 to 327 according to the current Guidelines Manual. A sentence within

the guideline range would be greater than necessary in this case, particularly given the low

drug quantity and lack of aggravating enhancements.

       Mr. Samuels has been in custody since his arrest on March 19, 2007 (Doc. No. 5:

Executed Arrest Warrant). He has served approximately 153 months of actual custody.

            C. The Defendant Terry Samuels Offers The Following 3553(a)
               Information in Mitigation.

                      “I was a suicide companion for three years, which allowed me to help other people. It
                      helped me grow as a man and to see the positive effect of changing my outlook. I just
                      like to help people. I continue to study and do positive things for people.”

                                                                       -- Statement of Terry Samuels



     Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 6 of 15
       For the first time in Mr. Samuels’s case, the Court is free to fashion a penalty that is

“sufficient, but not greater than necessary” to accomplish the statutory purposes set forth in

18 U.S.C. 3553(a). Mr. Samuels asks the Court to impose a concurrent sentence of 180

months’ imprisonment on Counts 1 and 2 of the Indictment. 5 In support of his sentence

request, Mr. Samuels points to the following mitigating factors for consideration:

               1. Mr. Samuels is not the type of offender that Congress and the
                  Sentencing Commission had in mind when the career offender
                  enhancement was created.

       The career offender guideline was created by the Sentencing Commission after

Congress expressed its desire to set guideline ranges at or near the statutory maximum for

certain specifically described repeat violent and serious drug offenders. Congress had in

mind “major drug traffickers” who “often have substantial ties outside the United States

from whence most dangerous drugs are imported into the country.” The problem,

however, is that the typical career offender in federal court today comes nowhere near the

description of the targeted traffickers and violent offenders who Congress hoped to penalize

more harshly. Instead, it is far more frequently the street corner dealers or drug-addicted

offenders who find themselves facing the staggering sentences advised by § 4B1.

       Though technically classified as a guideline career offender, Mr. Samuels falls outside

of the heartland of dangerous recidivists. One of his career offender predicates was for a




5
        The Court sentenced Mr. Samuels to life on Count 1 of the Indictment and life on Count 2,
to run concurrent with the life sentence on Count 1. Mr. Samuels asks the Court to reduce his
sentence on both Counts 1 and 2 to 180 months, to run concurrent to each other.




     Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 7 of 15
personal use amount of marijuana in Cook County, Illinois. Today, that conduct has been

decriminalized in Cook County and it is unlikely that Mr. Samuels would be charged.

       Furthermore, in a recent congressional report, the Sentencing Commission stated the

career offender guideline enhancement “is best focused on those offenders who have

committed at least one ‘crime of violence’ ” and the Commission recommended that

Congress “amend the directive to reflect this principle by no longer including those who

currently qualify as career offenders based solely on drug trafficking offenses. These reforms

would help ensure that federal sentences better account for the severity of the offenders’

prior records, protect the public, and avoid undue severity for certain less culpable

offenders.” 6

       Furthermore, Mr. Samuels prison record speaks volumes. Per the attached BOP

progress report, Samuels has taken many educational classes while in prison, maintained

clear conduct and poses no issue for staff or other inmates. 7 For the past 13 years, he has

taken educational classes every year of his incarceration, even in the face of a life sentence

and with no certainty that he will ever be released from prison.




6
        Report to the Congress: Career Offender Sentencing Enhancements, available here:
https://www.ussc.gov/sites/default/files/pdf/news/congressional-testimony-and-reports/criminal-
history/201607_RtC-Career-Offenders.pdf (last accessed January 10, 2020).
7
       BOP Progress Report, dated September 30, 2019, attached as Exhibit A.


     Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 8 of 15
               2. The Nature and Circumstances of the Offense.

       Mr. Samuels was a street-level dealer who sold crack. This is not a large-scale

conspiracy case. Samuels was the only person charged in his indictment. There was no gun

enhancement in his offense.


               3. Mr. Samuels has a Compelling Reentry Plan.


       If he were released from prison, Mr. Samuels would live in Bloomington Normal

with his family, including a cousin Suquon Samuels, who presently works in the healthcare

field. He family stands ready and waiting to support his reentry.


                                       IV.    CONCLUSION

       Defendant Terry Samuels is eligible for a sentence reduction under Section 404(b) of

the First Step Act. Mr. Samuels asks the Court to reduce his life sentence to 180 months’ of

concurrent imprisonment on Count 1 and Count 2, particularly given the low drug quantity

in this case, his earnest rehabilitation, and the need to avoid unwarranted disparities.



Respectfully submitted,

                                                            TERRY SAMUELS
                                                            DEFENDANT

                                                            BY: /s/ MiAngel Cody
                                                            Counsel for the Defendant
                                                            TDC Law Office
                                                            1325 S. Wabash Ave., Ste 305
                                                            Chicago, Illinois 60605
                                                            Telephone: (312) 621-8333




     Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 9 of 15
                              CERTIFICATE OF SERVICE

       The undersigned, MiAngel Cody, an attorney with The Decarceration Collective
hereby certifies that on January 16, 2020, I electronically filed the following with the Clerk
of the Court using the CM/ECF system:


DEFENDANT TERRY SAMUELS’S MOTION FOR A REDUCED SENTENCE
        UNDER SECTION 404(b) OF THE FIRST STEP ACT


                                                                    /s/ MiAngel Cody
                                                                   MIANGEL CODY

                                          THE DECARCERATION COLLECTIVE
                                                              LAW OFFICE
                                                     1325 S. Wabash Suite 305
                                                            Chicago, IL 60605

                                                                Attorney for Terry Samuels




    Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 10 of 15
EXHIBIT A: BOP Progress Report for Terry
              Samuels




Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 11 of 15
Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 12 of 15
Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 13 of 15
Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 14 of 15
Case 2:06-cr-01020-CJW-MAR Document 128 Filed 01/16/20 Page 15 of 15
